ORIGINAL
       3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laitns
                                     No. l 7-1449C
                                  (Filed May 9, 2018)
                                NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                                                     FILED
                                  *                                MAY - 9 2018
                                       *
ANGELIQUE NICHOLE                      *                          U.S. COURT OF
                                                                 FEDERAL CLAIMS
BANKSTON,                              *
                                       *
                   Plaintiff,          *
                                       *
       v.                              *
                                       *
THE UNITED STATES,                     *
                                       *
                   Defendant.          *
                                       *
* *   * * * * * * * * * * * * * * * *

                                      ORDER
       On October 4, 2017, plaintiff, Angelique Nichole Bankston, filed a complaint
with this court. ECF No. 1. The complaint was subsequently amended on
November 6, 2017. ECF No. 9. Both complaints alleged t he violation of supposed
contracts between plaintiff and the United States government. On November 22,
2017, the government filed a motion to dismiss this case for failure to state a
cognizable claim falling within this Court's jurisdiction. ECF No. 12. Miss
Bankston failed to file a response to the government's motion. Recognizing her pro
se status, the Court issued an order on January 8, 2018, giving Ms. Bankston an
additional twenty-eight days to respond. ECF No. 13. Miss Bankston then filed a
paper with this Court, explaining that she never received a copy of th e government's
motion to dismiss this case. ECF No. 14. The Court directed t hat a copy of the
motion be forwarded to Ms. Bankston and gave her additional time to file a
response. ECF No. 15. On February 21, 2018, Ms. Bankston filed yet another
paper, stating that she still had not received a copy of the government's motion.
ECF No. 17. The Clerk's Office promptly forwarded another copy to Ms. Bankston,
which USPS tracking shows was delivered on March 1, 2018. Miss Bankston's
deadline to file a response came and went. On March 27, 2018, this Court issued
another order, giving Ms. Bankston until April 10, 2018, to file a response. ECF No.
18. The Court has received no such response.


                                                      7017 1450 DODD 1346 4865
       Given Ms. Bankston's failure to r espond to the government's motion to
dismiss this case, despite this Court's numerous efforts to accommodate h er , this
case is DISMISSED for failure to prosecute under Rule 41(b) of t he Rules of t he
United States Court of Federal Claims. The government's motion to dismiss this
case is DENIED AS MOOT. t

IT IS SO ORDERED.




t Due to the prose status of Ms. Bankston, who is incarcerated in a federal facility
in Florida, the Court h as taken the additional step of reviewing her papers to
determine if a basis for our jurisdiction h as been properly alleged. It h as not. Our
court is not empowered to review the decisions of other federal courts, see Joshua v.
United States, 17 F.3d 378, 380 (Fed. Cir. 1994), and our jurisdiction over contracts
requires factual allegations plausibly identifying an actual agr eement entered into
with a federal official authorized to bind the federal government. See Hanlin v.
United States, 316 F .3d 1325, 1328 (Fed. Cir. 2003). Rather t h an allege facts
showing the existence of a contract, plaintiff makes bare reference to maritime-
contract law and t he Uniform Commercial Code, which is plainly insufficient to
establish jurisdiction.

                                         -2-